     Case 2:19-cv-00301-RAJ Document 210-15 Filed 04/27/21 Page 1 of 9




1

2
3

4

5
6

7                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
8
      UNIVERSAL LIFE CHURCH                                 Case No. 2:19-CV-00301-RSL
9     MONASTERY STOREHOUSE, a
10    Washington non-profit corporation,
                   Plaintiff,                               AMERICAN MARRIAGE MINISTRIES’
11          v.                                              SECOND SET OF REQUESTS FOR
                                                            ADMISSION TO PLAINTIFF
12    MAURICE KING, LEWIS KING,                             UNIVERSAL LIFE CHURCH
      GLEN YOSHIOKA, DYLAN WALL,                            MONASTERY STOREHOUSE
13
      SARA WHITE, and AMERICAN
14    MARRIAGE MINISTRIES, a Washington                     WITH RESPONSES THERETO
      non-profit corporation,
15
                      Defendants.
16
17
     TO:     Plaintiff/Counter-Defendant Universal Life Church Monastery Storehouse
18

19                                              DEFINITIONS

20           As used in these Requests, the following definitions shall apply unless otherwise noted:

21           1.      “AMM” means American Marriage Ministries, or any predecessors or successors

22   in interest, all parents, subsidiaries, sisters, affiliates, and divisions, as well as current and former

23   assigns, agents, employees, officers, directors, partners, attorneys, and any other persons or

24   entities acting or purporting to act on behalf of any of them.

25           2.      “AND” & “OR.” The words “and” and “or” should not be interpreted to exclude


                                                                                Betts Patterson Mines
      AMERICAN MARRIAGE MINISTRIES’ SECOND SET OF                               One Convention Place
      REQUESTS FOR ADMISSION TO PLAINTIFF UNIVERSAL                             Suite 1400
      LIFE CHURCH MONASTERY STOREHOUSE                                          701 Pike Street
      WITH RESPONSES THERETO- 1                                                 Seattle, Washington 98101-3927
                                                                                (206) 292-9988




                                                                                                   EXHIBIT 22
                                                                                                    Page 1 of 9
     Case 2:19-cv-00301-RAJ Document 210-15 Filed 04/27/21 Page 2 of 9




1    any information from any answer or response. Both words should therefore be interpreted to

2    mean “and/or” when necessary to prevent such exclusion.

3           3.      “COMMUNICATION(S)” means any form of information exchange, or

4    attempted exchange, including but not limited to written, oral, or electronic exchanges;

5    exchanges by letter, telephone, facsimile, email, face-to-face conversation, meeting or

6    conference; any exchange whether or not written, taped, or recorded; any exchange without limit

7    to the time, place, or circumstances of its occurrence; and/or any other transmittal of information

8    by any media by any manner.

9           4.      “DOCUMENT(S)” means any form of writing and includes without limitation:

10   the original or a copy as well as drafts and all versions of all writings and recordings; material

11   that is stored, compiled, or organized by means of any electronic, magnetic, optical, or

12   mechanical device such as by handwriting, typewriting, printing, photostating, or filming;

13   agreements, analytical data, art work, audio recordings, books, bulletins, calendars, computer

14   tapes, computer storage media, contracts, correspondence, diagrams, diaries, drawings, email,

15   facsimiles, forms, interoffice communications, keypunch cards, letters, memoranda, messages,

16   notes, papers, photographs, pictures, pleadings, proposals, reports, studies, surveys, sketches,

17   telexes, telegrams, telecopies, telegraphs, telex communications, video recordings, and

18   worksheets; and any writing or recording prepared on or with any other physical objects.

19          5.      “EVIDENCE” includes facts, the identity of all persons with knowledge,

20   testimony of witnesses, documents, material objects, sounds, recordings, or other things

21   presented to the senses that are offered to prove the existence or nonexistence of a fact.

22          6.      “IDENTIFY” means: (a) when used in reference to a natural person, state his or

23   her full name, address, and telephone number; (b) when used in reference to a corporate, state

24   its full corporate name, any names under which it does business, and its place of incorporation;

25   (c) when used in reference to a partnership, state its full name, any name under which it does

                                                                            Betts Patterson Mines
      AMERICAN MARRIAGE MINISTRIES’ SECOND SET OF                           One Convention Place
      REQUESTS FOR ADMISSION TO PLAINTIFF UNIVERSAL                         Suite 1400
      LIFE CHURCH MONASTERY STOREHOUSE                                      701 Pike Street
      WITH RESPONSES THERETO- 2                                             Seattle, Washington 98101-3927
                                                                            (206) 292-9988




                                                                                               EXHIBIT 22
                                                                                                Page 2 of 9
     Case 2:19-cv-00301-RAJ Document 210-15 Filed 04/27/21 Page 3 of 9




1    business, the place or any certificate of partnership (or other similar document) filing, and the

2    address of its principal place of business; (d) when used in reference to a document, state the

3    document, litigation number or Bates number, if applicable, otherwise the number of pages and

4    the nature of the document (e.g., letter, memorandum, etc.), its title, its date, the name or names

5    of its authors or recipients, and its present location or custodian; (e) when used in reference to a

6    communication, if any part of the communication was written, identify the document or

7    documents which refer to, relate to, or evidence the communication, and, to the extent that the

8    communication was non-written, identify the persons, participating in or witnessing the

9    communication, and state the date and substance of the communication.

10          7.       “PERSON(S)” means not only natural persons but also firms, partnerships,

11   associations, corporations, subsidiaries, divisions, departments, joint ventures, proprietorships,

12   syndicates, trusts, groups, and organizations; federal, state, or local governments or government

13   agencies, offices, bureaus, departments, or entities; other legal, business, or government entities;

14   and all subsidiaries, affiliates, divisions, departments, branches, and other units thereof or any

15   combination thereof.

16          8.      “RELATED TO” means relating to, reflecting, concerning, referring to,

17   constituting, embodying, connected to, in connection with, comprising, regarding, evidencing,

18   describing, identifying, stating, analyzing, containing information concerning, and/or in any

19   way pertaining to the subject matter of this action.

20          9.      “UNIVERSAL LIFE CHURCH” means the religious organization by that name

21   that was founded in the 1960s and is based in Modesto, California.

22          10.      “ULC,” “Universal Life Church Monastery Storehouse,” “YOU,” or “YOUR”

23   means the responding party (Plaintiff/Counter-Defendant Universal Life Church Monastery

24   Storehouse and Third-Party Defendant Universal Life Church Monastery Storehouse, Inc.), your

25   affiliates, your employees or agents, your insurance companies, their agents, their employees,

                                                                             Betts Patterson Mines
      AMERICAN MARRIAGE MINISTRIES’ SECOND SET OF                            One Convention Place
      REQUESTS FOR ADMISSION TO PLAINTIFF UNIVERSAL                          Suite 1400
      LIFE CHURCH MONASTERY STOREHOUSE                                       701 Pike Street
      WITH RESPONSES THERETO- 3                                              Seattle, Washington 98101-3927
                                                                             (206) 292-9988




                                                                                                EXHIBIT 22
                                                                                                 Page 3 of 9
     Case 2:19-cv-00301-RAJ Document 210-15 Filed 04/27/21 Page 4 of 9




 1   your attorneys, their agents, their employees, your accountants, your investigators, and anyone

 2   else acting or purporting to act on your behalf.

 3           The use of the singular or plural form of a word should not be construed to exclude any

 4   information from any answer or response. The plural should, therefore, include the singular, and

 5   the singular should, therefore, include the plural when necessary to prevent such exclusion.

 6
                        PRELIMINARY STATEMENT AS TO RESPONSES
 7
 8           Only Plaintiff Universal Life Church Monastery Storehouse (“ULC Monastery”) is

 9   responding to these requests. Each of the responses below is made solely for the purpose of this

10   action. Each response is subject to all objections as to competence, relevance, materiality,
11   propriety and admissibility and any and all other objections or grounds that will require the
12
     exclusion of any response herein at the time of trial, all of which objections and grounds are
13
     reserved and may be interposed at the time of trial, or prior as necessary. ULC Monastery reserves
14
     the right to make changes to these responses if it appears that omissions or errors have been made
15

16   herein, further or more accurate information becomes available and/or additional documents are

17   discovered. The fact that ULC Monastery responded to all or any part of a request is not intended

18   and shall not be construed to be a waiver of all or any part of the objection to such request.
19
             ULC Monastery has filed a Motion for Protective Order and to Quash Subpoenas on April
20
     23, 2020, and its responses here are subject to the Motion, and its responses below are made
21
     without withdrawal or diminishment of its Motion.
22
                          GENERAL OBJECTIONS BY ULC MONASTERY
23
24           1.      ULC Monastery objects to these requests, as well as the instructions and

25   definitions, to the extent that they purport to impose any obligation beyond those specified in the

                                                                             Betts Patterson Mines
       AMERICAN MARRIAGE MINISTRIES’ SECOND SET OF                           One Convention Place
       REQUESTS FOR ADMISSION TO PLAINTIFF UNIVERSAL                         Suite 1400
       LIFE CHURCH MONASTERY STOREHOUSE                                      701 Pike Street
       WITH RESPONSES THERETO- 4                                             Seattle, Washington 98101-3927
                                                                             (206) 292-9988




                                                                                                 EXHIBIT 22
                                                                                                  Page 4 of 9
     Case 2:19-cv-00301-RAJ Document 210-15 Filed 04/27/21 Page 5 of 9




     Fed.R.Civ.Pro., including Rules 26 and 36, and to the extent that they request information beyond
1

2    the scope of inquiry permitted by those Rules.

3            2.      ULC Monastery objects to all requests that attempt to require it to provide

4    information not within its possession, custody, or control.
5            3.      ULC Monastery objects to the breadth of Definition No. 1. ULC Monastery is
6
     aware of Defendant AMM as an entity, and is either unaware of, or does not have sufficient
7
     knowledge and information as to, all of the entities and individuals purportedly to be included as
8
     part of the definition.
9
10           4.      ULC Monastery objects to Definition No. 8 as overbroad, vague, and ambiguous,

11   and to the extent it imposes undue burden to produce responsive information and documents

12   “related to” any subject matter.

13           5.      ULC Monastery objects to Definition No. 9 as it is unclear whether the term

14   “UNIVERSAL LIFE CHURCH” refers only to Universal Life Church, Inc., or to any entity that

15   is related to, or exhibits a spiritual kinship with, the Universal Life Church originated by Kirby

16   Hensley. ULC Monastery uses the term “California ULC” to refer to Universal Life Church,
17   Inc. as originated by Kirby Hensley.
18           6.      ULC Monastery objects to Definition No. 10 as inaccurate and misleading.
19   Defendant AMM has actual knowledge that there is no entity “Universal Life Church Monastery
20
     Storehouse, Inc.,” and that fact is readily available in public records and ULC Monastery has
21
     previously advised AMM of this fact. Only Plaintiff ULC Monastery is responding to these
22
     requests for production, and all responses hereto are by Plaintiff ULC Monastery only.
23
24           7.      The absence of an objection that a request is irrelevant is not intended to be a

25   waiver of that objection and ULC Monastery reserves the right to object on relevancy grounds at

                                                                           Betts Patterson Mines
      AMERICAN MARRIAGE MINISTRIES’ SECOND SET OF                          One Convention Place
      REQUESTS FOR ADMISSION TO PLAINTIFF UNIVERSAL                        Suite 1400
      LIFE CHURCH MONASTERY STOREHOUSE                                     701 Pike Street
      WITH RESPONSES THERETO- 5                                            Seattle, Washington 98101-3927
                                                                           (206) 292-9988




                                                                                               EXHIBIT 22
                                                                                                Page 5 of 9
     Case 2:19-cv-00301-RAJ Document 210-15 Filed 04/27/21 Page 6 of 9




     any stage of these proceedings.
1

2           8.      When ULC Monastery objects to a request, a subsequent response to the request

3    shall not constitute a waiver of the objection. Furthermore, the failure to restate a general

4    objection in response to a specific request does not waive the general objection.
5           9.      ULC Monastery objects to each and every request to the extent the same seeks
6
     information protected by the right to privacy, the attorney-client privilege, the attorney-work
7
     product doctrine and/or any other applicable privilege or doctrine.
8
            10.     ULC Monastery objects to the introduction, direction, and definitions in the
9
10   requests to the extent they are different than or inconsistent with the applicable Fed.R.Civ.Pro.

11   or Local Court Rules.

12                           SPECIFIC OBJECTION TO ALL REQUESTS
13
            As to each and every Request, ULC Monastery specifically objects as excessive,
14
     oppressive, harassing, and not proportional to the needs of the case when taking into account the
15
     factors set forth in Fed.R.Civ.P 26(b)(1), and as unduly burdensome and expensive upon ULC
16
     Monastery, particularly since (1) Defendants already propounded, and ULC Monastery
17
     responded to, 71 interrogatories, 117 requests for admission, and 63 requests for production, (2)
18
     Defendants have stated an intent to take at least depositions of at least 10 persons a part of or
19
     associated with ULC Monastery, and (3) when less than one month remains before the close of
20
     discovery (May 17, 2020).
21
22          The foregoing General and Specific Objections are incorporated into all responses set
23   forth below. Subject to and without waiving any general or specific objections as stated above,
24   as well as further objections asserted to particular requests below, ULC Monastery provides the
25

                                                                           Betts Patterson Mines
      AMERICAN MARRIAGE MINISTRIES’ SECOND SET OF                          One Convention Place
      REQUESTS FOR ADMISSION TO PLAINTIFF UNIVERSAL                        Suite 1400
      LIFE CHURCH MONASTERY STOREHOUSE                                     701 Pike Street
      WITH RESPONSES THERETO- 6                                            Seattle, Washington 98101-3927
                                                                           (206) 292-9988




                                                                                               EXHIBIT 22
                                                                                                Page 6 of 9
     Case 2:19-cv-00301-RAJ Document 210-15 Filed 04/27/21 Page 7 of 9




1    following responses:

2
3                                       REQUESTS FOR ADMISSION

4    REQUEST FOR ADMISSION NO. 83:                 Admit that ULC is not claiming lost profits for its

5    claims for violation of the Lanham Act, violation of the Washington Consumer Protection Act

6    or defamation per se against AMM.

7    RESPONSE:

8    Admit only that ULC Monastery is not requesting the Court award it an amount for lost profits

9    for any of its causes of action.

10

11   REQUEST FOR ADMISSION NO. 84:                 Admit that ULC is not claiming lost income or

12   revenue for its claims for violation of the Lanham Act, violation of the Washington Consumer

13   Protection Act, or defamation per se against AMM.

14   RESPONSE:

15   Admit only that ULC Monastery is not requesting the Court award it an amount for lost income

16   or revenue for any of its causes of action.

17
18   REQUEST FOR ADMISSION NO. 85:                 Admit that ULC is not claiming a loss of good will

19   for its claims for violation of the Lanham Act, violation of the Washington Consumer Protection

20   Act, or defamation per se against AMM.

21   RESPONSE:

22   Admit only that ULC Monastery is not requesting the Court award it an amount for loss of

23   goodwill for any of its causes of action.

24
25

                                                                          Betts Patterson Mines
      AMERICAN MARRIAGE MINISTRIES’ SECOND SET OF                         One Convention Place
      REQUESTS FOR ADMISSION TO PLAINTIFF UNIVERSAL                       Suite 1400
      LIFE CHURCH MONASTERY STOREHOUSE                                    701 Pike Street
      WITH RESPONSES THERETO- 7                                           Seattle, Washington 98101-3927
                                                                          (206) 292-9988




                                                                                              EXHIBIT 22
                                                                                               Page 7 of 9
     Case 2:19-cv-00301-RAJ Document 210-15 Filed 04/27/21 Page 8 of 9




 1   REQUEST FOR ADMISSION NO. 86:                 Admit that ULC is not claiming injury to its

 2   reputation for its claims for violation of the Lanham Act, violation of the Washington Consumer

 3   Protection Act, or defamation per se against AMM.

 4   RESPONSE:

 5   Admit only that ULC Monastery is not requesting the Court award it an amount for injury to its

 6   reputation for any of its causes of action.

 7
 8   REQUEST FOR ADMISSION NO. 87:                 Admit that ULC is not claiming actual money

 9   damages for its claims for violation of the Lanham Act, violation of the Washington Consumer

10   Protection Act, or defamation per se against AMM.

11   RESPONSE:

12   Deny. See ULC Monastery’s response to AMM Interrogatory no. 20.

13

14   REQUEST FOR ADMISSION NO. 88:                 Admit that ULC is not seeking money damages for

15   unjust enrichment for its claims in this action against AMM.

16   RESPONSE:

17   Deny. See ULC Monastery’s response to AMM Interrogatory no. 20.

18

19

20   REQUEST FOR ADMISSION NO. 89:                 Admit that ULC’s revenue increased after it began

21   publishing content on the https://www.americanmarriageministries.com website.

22   RESPONSE:

23   Admit only as to an increase during the identified time period, and deny as to the cause stated or

24   implied in this Request.

25

                                                                           Betts Patterson Mines
      AMERICAN MARRIAGE MINISTRIES’ SECOND SET OF                          One Convention Place
      REQUESTS FOR ADMISSION TO PLAINTIFF UNIVERSAL                        Suite 1400
      LIFE CHURCH MONASTERY STOREHOUSE                                     701 Pike Street
      WITH RESPONSES THERETO- 8                                            Seattle, Washington 98101-3927
                                                                           (206) 292-9988




                                                                                               EXHIBIT 22
                                                                                                Page 8 of 9
     Case 2:19-cv-00301-RAJ Document 210-15 Filed 04/27/21 Page 9 of 9




1    REQUEST FOR ADMISSION NO. 90:                Admit that when ULC registered and/or renewed

2    the registration for the domain name https://www.americanmarriageministries.com that ULC

3    agreed that it was not infringing on any registered trademark.

4    RESPONSE:

5    Denied.

6

7    REQUEST FOR ADMISSION NO. 91: Admit that no trademark for “Universal Life Church”

8    currently exists due YOUR successful defeat of the trademark in prior litigation.

9    RESPONSE:

10   Denied.

11
12
                                           CERTIFICATION
13           The undersigned hereby states he is an attorney for Plaintiff Universal Life Church
14   Monastery Storehouse, and for no other party, and certifies that all of the answers and
     responses set forth in the above discovery requests were made in compliance with Fed. R.
15   Civ. P. 26(g).
16                           DATED this 4th day of May 2020.

17
      By: s/ Michael P. Matesky, II                       PUGET SOUND BUSINESS & LITIGATION
18    Michael P. Matesky, II (WSBA # 39586)
      Matesky Law PLLC
19    1001 4th Ave., Suite 3200
      Seattle, WA 98154                                   Michael B. Galletch, WSBA # 29612
20    Phone: 206.701.0331                                 Attorney for Plaintiff Universal Life Church
      Fax: 206.701.0332                                   Monastery Storehouse
21
      Email: mike@mateskylaw.com;                         411 University Street, Suite 1200
22    litigation@mateskylaw.com                           Seattle, WA 98101-2519
                                                          (206)898-8040
23                                                        mike@psbizlit.com
24
25

                                                                          Betts Patterson Mines
      AMERICAN MARRIAGE MINISTRIES’ SECOND SET OF                         One Convention Place
      REQUESTS FOR ADMISSION TO PLAINTIFF UNIVERSAL                       Suite 1400
      LIFE CHURCH MONASTERY STOREHOUSE                                    701 Pike Street
      WITH RESPONSES THERETO- 9                                           Seattle, Washington 98101-3927
                                                                          (206) 292-9988




                                                                                              EXHIBIT 22
                                                                                               Page 9 of 9
